Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
DeVinche Albritton appeals the district court’s order denying his Fed.R.Civ.P. 60(b)(2) motion for relief from judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Albritton v. Johnson, No. 2:07-cv-00356-JBF-FBS (E.D. Va. filed June 16, 2010; entered June 17, 2010). We dispense with oral argument because the facts and legal contentions are adequately *793presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.